Citation Nr: 1605370	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-18 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for service connection for a low back condition.

2. Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing in November 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed March 2003 RO decision, service connection for a low back condition was denied.
 
2. New evidence received since the March 2003 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a low back condition.



CONCLUSIONS OF LAW

1. The March 2003 RO decision denying service connection for a low back condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

2. New and material evidence has been received since the RO's March 2003 decision, and the claim of service connection for a low back condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 2003 rating decision, the RO denied the Veteran's claim for service connection for a low back condition on the basis that medical evidence failed to show a connection between the Veteran's current condition and service.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of their promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the March 2003 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (2015).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

In February 2012, the Veteran underwent a VA examination.  The evidence is new, because the Veteran had not previously received a VA examination, and it was material, because the examiner indicated that the Veteran's condition might be service-connected if he could have reviewed some missing medical records.  Additionally, the Veteran testified at a hearing in November 2015.  In his hearing testimony, he provided lay evidence of continued pain to his back from service onward, which he did not seek treatment for, but rather medicated with aspirin.  The evidence is new, because there is no indication in the record that this continuity of symptoms was considered by the RO in the March 2003 rating decision, and it is material, because it provides lay evidence indicating that there may be a nexus between the Veteran's injury in service and his current condition.  Therefore, the Veteran's claim is reopened.

Given the granting of benefits, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

ORDER

New and material evidence has been presented to reopen the claim of service connection for a low back condition.


REMAND

At his November 2015 hearing, the Veteran indicated that there were medical records missing from his claims file, including records from Bayshore Hospital in Pasadena from a back surgery in 1973 and private treatment records from other back surgeries in 2008 and 2013.  Additionally, in his February 2012 examination, the Veteran indicated that he had a decompression laminectomy (which may or may not be the 2008 back surgery) performed by R.F., M.D.  VA must make "reasonable efforts to obtain relevant records not in the custody of a Federal department or agency."  38 C.F.R. § 3.159(c)(1) (2015).

These records are also pertinent to the etiology of the Veteran's condition; therefore, if the records are obtained, an addendum opinion by the Veteran's VA examiner should also be obtained, incorporating this new information into his or her analysis.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records from Bayshore Hospital in Pasadena regarding the Veteran's 1973 back surgery, any records from Dr. R.F., and any evidence pertaining to the Veteran's 2008 and 2013 back surgeries.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his low back condition.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. If any pertinent records are obtained, the RO must provide the Veteran's claims file to the examiner who conducted the Veteran's most recent VA examination, or, if they are not available, to a new examiner who is qualified to give an opinion on the Veteran's low back condition, so an addendum opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the new records obtained regarding the Veteran's three back surgeries, and any records from Dr. R.F.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back condition began during active service or is related to any incident of service, or, if arthritis is diagnosed, whether it began within one year of separation from active duty.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


